Exhibit 10.1
 
Loan Agreement
 
No. 07102012832919


Borrower (Hereinafter referred to as Party A):
Xingtai Zhongding Kirin Real Estate Development Co., Ltd.


Lender (Hereinafter referred to as Party B):
Xingtai Chengjiao Rural Credit Cooperative Union
Nan’gong Rural Credit Cooperative Union
Qinghe Rural Credit Cooperative Union
Lincheng Rural Credit Cooperative Union
Nanhe Rural Credit Cooperative Union
Pingxiang Rural Credit Cooperative Union
Linxi Rural Credit Cooperative Union
Guangzong Rural Credit Cooperative Union
Baixiang Rural Credit Cooperative Union
Wei Rural Credit Cooperative Union
Ren Rural Credit Cooperative Union


(Collectively, the Parties)


Party B consists of eleven (11) county level unions, which all authorize Xingtai
Chengjiao Rural Cooperative Union to be the lead arranger (the“Agent”). It is
legally binding for all unions that the Agreement is performed by the Agent. All
unions shall exercise the rights of this Agreement through the Agent.


Party A proposes to apply Loan from Party B and Party B intends to release the
Loan to Party A. In accordance with related laws and regulations, Party A and
Party B enter into this Agreement to abide by through negotiation.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 1  
Loan Amount

 
 
The amount lent by Party B to Party A is RMB 150,000,000.



Article 2  
Usage of the Loan

 
 
The Loan shall be solely used for the development of new dwelling houses in
urban village (Project Kirin Bay) and without Party B’s written consent, Party A
shall not use the Loan for any other purposes.

 
Article 3  
Term of the Loan

 
 
Term of the Loan will be from August 30, 2012 to August 29, 2014.The date on the
receipt the first time the Loan is released shall be prevailing if any
discrepancy of the date arises from this Agreement and the receipt. The receipt
is part of this Agreement and has the same legal effect with this Agreement.

 
Article 4  
Interest Rate, Penalty Rate and Calculation and Settlement of Interest

 
  4.1
This Agreement shall apply the fixed monthly rate of 6.15‰.

 
  4.2  
Penalty Rate

 
  4.2.1
If the Loan is overdue, the penalty rate shall equal to 150% of the current
applicable interest rate;

 
  4.2.2
If the Loan is misappropriated, the penalty rate shall equal to 200% of the
interest rate.

 
  4.3  
The interest calculation date refers to the date that the initial Loan released
is transferred to the account of Party A. Except otherwise agreed by the
Parties, when the first installment of the Loan is released, the benchmark
interest rate refers to the loan interest with the same level published by
People’s Bank of China on the interest settlement day. If the Loan interest rate
or penalty rate is adjusted pursuant to the above stipulation afterwards, the
benchmark interest rate refers to the loan interest rate with the same level
published by People’s Bank of China on the same day. If People’ Bank of China no
longer publishes updated loan interest with the same level, the benchmark
interest rate shall be the loan rate with the same level recognized by relative
banks or the common one.

 
 
2

--------------------------------------------------------------------------------

 
 
  4.4  
The interest shall be calculated as of the date when the Loan is transferred to
the Party A’ account on a daily basis (daily interest rate=monthly interest
rate/30=annually interest rate/360).  In case that Party A does not pay the
interest on time, the interest paid by Party A shall be compounded from the
following day.

 
  4.5  
Settlement of the Interest

 
4.5.1  
The interest shall be settled according to the above fixed rate.

 
4.5.2  
The interest under this Agreement shall be settled on a monthly basis and the
settlement date is the 20th day per month.



Article 5  
Disbursement and Use of the Loan

 
  5.1  
Conditions Precedent to Disburse the Loan

 
5.1.1  
Party B shall disburse the proceeds when the following conditions are satisfied,
provided that otherwise agreed by Party B:

 
1)  
Party A has completed related approvals, registrations, deliveries and other
legal procedures regarding the Loan pursuant to relative laws and regulations;

 
2)  
The security agreement required by Party B, if any, has come into force;

 
3)  
Party A does not breach any articles of this Agreement;

 
4)  
Other conditions agreed by the Parties to release the Loan:

 
5.1.2  
Party B shall release the Loan within three (3) working days after the said
conditions are satisfied.

 
  5.2  
Schedule of the Loan Use:

 
1)  
________, ___, amount: _____________;

 
2)  
________, ___, amount: _____________;

 
3)  
________, ___, amount: _____________;

 
4)  
________, ___, amount: _____________;

 
5)  
________, ___, amount: _____________;

 
6)  
________, ___, amount: _____________;

 
7)  
________, ___, amount: _____________;

 
 
3

--------------------------------------------------------------------------------

 
 
  5.3  
Account

 
5.3.1  
As of the execution of this Agreement, Party A shall open a settlement account
and a disbursement/drawdown account (if any), and designate a repayment account.
Party A agrees to Party B to supervise the following accounts.

 
1)    
Settlement Account

 
Name of Bank: Xingtai Chengjiao Rural Credit Cooperative Union
Account Name: Xingtai Zhongding Kirin Real Estate Development Co., Ltd.
Account Number: 071020122000083317
 
2)    
Disbursement/Drawdown Account:

 
Name of Bank: Xingtai Chengjiao Rural Credit Cooperative Union
Account Name: Xingtai Zhongding Kirin Real Estate Development Co., Ltd.
Account Number: 071020122000083317
 
3)    
 Repayment Account

 
Name of Bank:
Account Name:
Account Number:
 
5.3.2  
The settlement account shall be used to check the disbursement and drawdown of
the Loan. Party A hereby declares that Party B shall transfer the Loan to the
settlement account.

 
5.3.3  
Party A hereby declares that the repayment account is the revenue and reserve
account in this Agreement. The principal and interest shall be collected from
the repayment account. Party B shall have right to supervise the account and
require Party A to identify the issues and adopt corresponding measures when the
cash flow is fluctuated abnormally.

 
Party B hereby guarantees that all project revenue will be deposited into the
reimbursement account. The following requirements shall be satisfied if the
project revenue is paid for any other purposes:
 
1.
 
2.
 
 
4

--------------------------------------------------------------------------------

 
 
3.
 
Except the written consent by Party B, in principle, the means of consignment
will be adopted for the payment.
 
  5.4  
Payment

 
5.4.1  
Party A agrees that as of the effectiveness of this Agreement, Party B has right
to monitor and manage the disbursement of the Loan in the settlement account or
disbursement/drawdown account by means of consignment and self payment in order
to supervise the Loan used pursuant to this Agreement. Consignment shall specify
that Party B credits the proceeds payable by Party A to corresponding parties
through the settlement account or disbursement/drawdown account as applied and
requested by Party A. Self payment shall has the meaning that Party B will
credit the proceeds to the settlement account or disbursement/drawdown account
per the drawdown application of Party A and Party A shall pay the proceeds to
related parties.

 
5.4.2  
Consignment

 
1)    
Party A agrees that consignment shall be applied if any of the following
condition occurs: a) single amount exceeds 5% of the total project investment
and not less than RMB 0.5 million or such amount is more than RMB 5 million; b)
__c) __d) __.

 
2)    
Party A shall file a drawback application, power of attorney and related
transaction documents if consignment is adopted.

 
3)    
Party A shall submit the documents required to Party B if Party A intends to
apply for repayment funds to any other party, including but not limited to:

 
a)  
documents to prove that the discharge purpose meets the requirement of this
Agreement;

 
b)  
commercial agreements signed by and between Party A and any third party or
documents related to payment by Party A;

 
c)  
corresponding invoices or receipts, Note: Party A shall provide the invoices or
receipts, which cannot be obtained as transaction, in time after the payment is
completed;

 
 
5

--------------------------------------------------------------------------------

 
 
d)  
lawful and valid payment instruments;

 
e)  
certificates proving that the reserve has been deposited in full amount;
certificate that actual progress of the project matches the invested amount;

 
f)  
other documents required.

 
4)    
Party B shall review whether the corresponding party and amount are in line with
the commercial agreement and other documents pursuant to the Loan purpose. Party
B shall transfer the Loan to the party who meets the purpose of related
agreements through the settlement account or disbursement/drawback account.

 
5)    
Party B has right to deduct the commission fee arising from the Loan transfer
when such fee occurs.

 
5.4.3  
Self Payment

 
If self payment is applied, Party A is subject to submit a written schedule
regarding the Loan use. The Loan can be withdrawn at Party A’s willing on the
condition that the drawdown meets the Loan purpose. Party A shall report the
drawdown information monthly. Party B has right to check whether the Loan usage
matches the purpose stipulated in this Agreement and the payment method.
 
5.4.4  
Party A is subject to submit the drawdown application prior to one (1) working
day when Party A proposes to draw the Loan and put forward whether to choose
consignment or self payment. Party A agrees that Party B has right to check
whether the related documents provided by Party A conform to the payment terms
stipulated in this Agreement and to determine the payment method.

 
5.4.5  
When the Loan is released and paid to other parties, Party B has right to
require Party A to supplement withdrawal and payment conditions, or change
payment method, or terminate the release and payment of the Loan if any of the
following circumstances occur:

 
1)    
credit status declines;

 
2)    
profitability of main business is low;

 
3)    
the use of the proceeds is fluctuated abnormally;

 
 
6

--------------------------------------------------------------------------------

 
 
4)    
the Loan is not used pursuant to this Agreement, the project progress falls
behind the funds usage schedule and Party A circumvents consignment by means of
Breaking up the Whole into Parts which breaches the Agreement;

 
5)    
others



Article 6  
Repayment

 
  6.1  
Repayment Schedule

 
 
Party A shall repay the principal according to the following schedule:

 
1)   
March 29, 2014, Amount RMB 15,000,000;

 
2)   
April 29, 2014, Amount RMB 15,000,000;

 
3)   
May 29, 2014, Amount RMB 20,000,000;

 
4)   
June 29, 2014, Amount RMB 20,000,000;

 
5)   
July 29, 2014, Amount RMB 30,000,000;

 
6)   
August 29, 2014, Amount RMB 50,000,000.

 
  6.2  
Repayment Method

 
 
Party A shall deposit sufficient funds in the account opened in Party B prior to
the repayment day, or transfer the funds to the account from any other Party A’
account. If Party A does not make the repayment according to the schedule, Party
A agrees that Party B has right to collect the proceeds from all accounts opened
in any branches of Hebei Rural Credit Cooperative.

 
  6.3  
Interest Settlement

 
 
Party A shall pay the interest due to Party B on the settlement day. The initial
interest payment day refers to the first day when the interest is settled. When
the last repayment occurs, such interest shall be paid together with the
principal.

 
  6.4  
Repayment in Advance

 
 
In case that Party A intends to repay the principal, Party A shall file an
application to Party B ten (10) days in advance. Upon the consent of Party B,
Party A can repay all or part of the principal in advance. In case of the
repayment in advance, the interest which has been collected shall not be
adjusted. When Party A makes the repayment in installment and intends to repay
part of the principal, the proceeds which shall be reimbursed as in Repayment
Schedule shall be repaid firstly and the interest rate shall be applied in
accordance with this Agreement. The outstanding installment shall adopt the Loan
interest as stipulated in this Agreement. In case that all installments are
repaid, the interest shall be collected based on the actual term and the agreed
interest rate. The interest which has been collected shall not be adjusted when
the Loan is repaid in advance.

 
 
7

--------------------------------------------------------------------------------

 
 
Article 7  
Security and Insurance

 
 
Party B and the mortgagor will execute a security agreement otherwise. Party A
shall purchase insurances for its invested fixed assets as required by Party B.
The insurance company shall maintain legal qualification and good reputation.
The insurance policy shall indicate clearly: Party B has the priority to obtain
the insurance indemnities; the alteration of the insurance policy shall be
subject to approval in written form; the insurance company shall credit the
indemnities to the account designated by Party B directly in the event any
accidents occur.



Article 8  
Rights and Obligations of Party A

 
  8.1  
Party A’s Rights

 
1)   
require Party B to disburse the Loan timely;

 
2)   
use the Loan as stipulated in this Agreement;

 
3)   
apply for extension of the Loan if related conditions required by Party B are
satisfied;

 
4)   
require Party B to keep confidential on relative financial documents and trade
secret regarding operation and management, except otherwise stipulated by laws
and regulations.

 
  8.2  
Party B’s Obligations

 
1)   
provide related financial documents as well as operation and management files,
including but not limited to the balance sheet, income statement of last quarter
prior fifteen(15) days of the first month per quarter, and cash flow statement
at the end of each year, and guarantee such documents and files authentic,
complete and effective;

 
 
8

--------------------------------------------------------------------------------

 
 
2)   
use the Loan as stipulated in this Agreement but not misappropriate the Loan,
and pay the proceeds as agreed in this Agreement;

 
3)   
cooperate with Party A to examine and supervise the operation, management and
financial activities of Party B as well as the usage of the Loan;

 
4)   
repay the principal and interest on time as stipulated in this Agreement;

 
5)   
not spirit funds or transfer the assets (including Party A’s investors) to avoid
the repayment to Party B;

 
6)   
not guarantee to any third party by using the assets developed from the Loan
hereunder without Party B’s consent, prior to paying off the principal and
interest of the Loan;

 
7)   
In the event that Party A intends to provide guarantee for any third party’s
debt during the term of this Agreement, which may affect repayment hereunder,
Party A shall inform Party B in written in advance and obtain the consent of
Party B;

 
8)   
In the event that the guarantor hereunder has closure, suspension, registration
of cancellation, cancellation of business license, bankruptcy, operating loss
and any other condition, so that will lose the ability of guarantee hereunder
wholy or partly, or has reduction in value or accidental damage or loss occurred
to collaterals and pledge properties hereunder, Party A shall provide other
guarantees approved by Party B in a timely manner.

 
9)   
Party A shall notify Party B in a timely manner if Party A’s name, legal
representative (responsible person), residence, business scope, and registered
capital are changed during the term of this Agreement;

 
10)  
In the event that Party A has contract, leasing, joint-stock reform,
affiliation, merger and acquisition, separation, joint venture, application for
suspension or dissolution or bankruptcy, and any other action that will affect
the repayment of the debt during the effective period of this Agreement, Party A
shall inform Party B in written form one hundred and eighty (180) days in
advance and obtain the consent of Party B, and implement the repayment and
guarantee hereunder as requested by Party B.

 
 
9

--------------------------------------------------------------------------------

 
 
11)  
In the event that Party A has closure, suspension, cancellation of business
license, legal representative or major responsible person engaged in illegal
activities, involvedness in significant litigation activities, serious
difficulties in production and management, financial deterioration and any other
condition that will have material adverse influence in the repayment of the debt
hereunder during the effective period of this Agreement, Party A shall inform
Party B in written form eighteen days in advance and obtain the consent of Party
B, and implement the repayment and guarantee hereunder as requested by Party B.

 
12)  
bear the expenses of legal service, insurance, appraisal, registration, storage,
identification, and notarization;

 
13)  
Party A shall reduce the risks regarding construction by means of signing
general contracts, buying commercial insurance, establishing deposit of
completion, providing securities of completion and performance, etc.



Article 9  
Rights and Obligations of Party B

 
  9.1
Party B’s Rights

 
1)   
know Party A’s operation, management and financial activities, and require Party
A to provide related documents and materials about statistics and financial
accounting;

 
2)   
With regard to any amount that Party A shall pay Party B in accordance with this
Agreement, Party A agrees that Party B has the right to collect the proceeds
from all accounts opened in any branches of Hebei Rural Credit Cooperative.

 
  9.2  
Party B’s Obligations

 
1)   
disburse the Loan on time and in full amount, except that the delay caused by
Party A;

 
2)   
keep confidential the financial materials and trade secret on operation and
management, except as otherwise provided by laws and regulations.



Article 10  
Representations and Warranties of Party A

 
1)   
The obligation hereunder signed and performed by Party A conforms to laws,
regulations, rules and Party A's charter or the internal organization documents,
and has permitted by Party A’s internal organs of authority and/or state
approval power;

 
 
10

--------------------------------------------------------------------------------

 
 
2)   
During signing and performing this Agreement, Party A abides by the code of good
faith, and all the materials, documents and information of Party A and the
Guarantor provided to Party B are real, effective, accurate, complete and are
without any concealment or omission;

 
3)   
Party A guarantees good credit and no significant adverse record;

 
4)   
Party A guarantees that the Loan Project and borrowing items are in accordance
with laws and regulations;

 
5)   
Party A confirms that actions such as equity transfer, foreign investment,
substantial increase in debt financing won’t be taken without Party B’s written
consent;

 
6)   
Party B has the right to take on-site or off-site due diligence to check Party
A’s operating conditions, financial conditions and the conditions of use and
repayment after loan, Party A has the obligation to actively cooperate with
Party B for the management of disbursement, management after loan, and related
inspections;

 
7)   
Party B has the right to recover the Loan in advance according to the condition
of Party A’s withdrawal of funds from circulation;

 
8)   
Party B will be informed timely when material adverse matters which could affect
the ability of repayment occur.



Article 11  
Default

 
11.1  
Default

 
11.1.1  
Party A’s Default

 
1)    
not provide the authentic, complete, and valid materials of finance, operation,
management, etc. required by Party B;

 
2)    
not use the Loan in accordance with this Agreement;

 
3)    
fail to repay the principle and interest on time;

 
4)    
reject or impede Party B to supervise or examine the usage of the Loan;

 
5)    
transfer assets and spirit funds to avoid the repayment to Party B;

 
6)    
the operating and financial situation is deteriorated not to make the due
repayment; involved with or will be involved with material litigation,
arbitration proceedings or any other legal disputes that Party B considers it
has been influenced or will likely influence the rights and benefits stipulated
in this Agreement;

 
 
11

--------------------------------------------------------------------------------

 
 
7)    
any other debt outstanding has influenced or will likely to influence the
performance of Party B’s obligation in this Agreement;

 
8)    
fail to repay other debt due to related rural credit cooperative unions;

 
9)    
proceed in contracting, leasing, merger, acquisition, joint venture, separation,
affiliation, shareholding reform, and any other change of operating mode or
transformation of operating mechanism during the term of this Agreement, which
Party B considers it has been influenced or will likely influence the rights and
benefits stipulated in this Agreement;

 
10)   
other situations that will influence the repayment as considered by Party B;

 
11)   
be against other obligations as stipulated in this Agreement.

 
11.1.2  
If any of the following circumstances regarding the guarantor occurs, it will be
deemed that Party A breaches this Agreement if Party A fails to provide new
securities which are in line with the requirement of Party B:

 
1)    
conduct contracting, leasing, merger, acquisition, joint venture, separation,
affiliation, shareholding reform, bankruptcy, withdrawal, etc., which could be
sufficient to affect the guarantor to undertake joint responsibility;

 
2)    
provide guarantee to the third party which is beyond his own burden ability;

 
3)    
have lost or will lose the ability to guarantee;

 
4)    
others.

 
11.1.3  
If any of the following circumstances regarding the mortgagor occurs, it will be
deemed that Party A breaches this Agreement if Party A fails to provide new
securities which are in line with the requirement of Party B:

 
1)    
not purchase insurance for collaterals as required by the Party B, or not
dispose of the insurance indemnity in accordance with the mortgage agreement
after the insurance accident occurs;

 
2)    
not deal with damages in accordance with the mortgage agreement in the event
that the collaterals are damaged, lost, devalued due to the third party;

 
 
12

--------------------------------------------------------------------------------

 
 
3)    
dispose of collaterals by means of donating, transferring, leasing, overlapping
mortgaging, moving, etc., without the written consent of Party B;

 
4)    
dispose of collaterals upon the consent of Party B, but the proceeds are not
utilized according to the mortgage agreement;

 
5)    
neither recover the value of collaterals nor provide other guarantees approved
by the Party B in the event that the collaterals are damaged, lost or reduced in
value, which could be sufficient to affect the repayment of the debt hereunder;

 
6)    
others.

 
11.1.4  
If any of the following circumstances regarding the pledgor occurs, it will be
deemed that Party A breaches this Agreement if Party A fails to provide new
securities which are in line with the requirement of Party B:

 
1)    
not purchase insurance for the pledged property as required by the Party B, or
not dispose of the insurance indemnity in accordance with the mortgage agreement
after the insurance accident occurs;

 
2)    
not handle the damages in accordance with the pledge agreement in the event that
the pledged property is damaged, lost or devalued;

 
3)    
dispose of the pledged property upon the consent of Party B, but the proceeds
are not utilized according to the pledge agreement;

 
4)    
neither recovers the value of pledged properties nor provides other guarantees
approved by the Party B in the event that the pledged properties are damaged,
lost or reduced in value, which could be sufficient to affect the repayment of
the debt hereunder;

 
5)    
others.

 
11.1.5  
In the event that the security agreement or any other way of guarantee is
ineffective, invalid, or revoked, or the guarantor wholly or partly loses the
ability of guarantee or refuses to perform the obligation of guarantee, and
Party A does not provide new security as required by Party B, Party A shall be
deemed to breach this Agreement.

 
 
13

--------------------------------------------------------------------------------

 
 
11.2  
Remedies

 
 
When any of the above occurs, Party B will have right to exercise one or more of
the following rights:

 
1)   
terminate to disburse the Loan, declare the Loan due and require Party A to
repay all principles, interest and expenses due and undue;

 
2)   
charge the damages at the amount equivalent to the Loan principle multiplied 1%;

 
3)   
charge interest and compound interest according to the penalty rate and the
interest rate hereunder for Party A’s misused part of the Loan in any
unauthorized projects, from the date of misuse of the Loan till the date that
all outstanding due amounts is fully paid off.

 
4)   
charge the compound interest in accordance with Article 4 hereunder for the due
interest which is not paid on time.

 
5)   
in the event that Party A has not fully repay the Loan due(including the
principle and interest  declared wholly or partly due by Party B), Party A shall
pay the interest and compound interest according to the penalty rate and the
provision hereunder from the overdue date. Due Loan means Party A does not repay
the debt on time.

 
6)   
Party A agrees that Party B has the right to deduct amounts from Party A’s
account of Hebei Province Rural Credit Cooperatives banking system.

 
7)   
demand Party A for new guarantees as requested by Party B for the debt
hereunder.

 
8)   
exercise the security right.

 
9)   
terminate the Agreement.



Article 12  
Miscellaneous

 
1)   
Party B has right to collect the principal and interest if Party A cannot settle
the interest on time.

 
2)   
 

 
3)   
 

 
4)   
 

 
 
14

--------------------------------------------------------------------------------

 
 
Article 13  
Disputes Settlement

 
 
Any dispute arising from the performance of this Agreement shall be settled by
consultation. If the consultation fails, the dispute shall be settled according
to 1).

 
1)   
submit the people's court where Party B is located.

 
2)   
submit to the arbitration commission which shall arbitrate in accordance with
the arbitration rules in force. The arbitration award shall be final and binding
on the Parties. During the litigation or arbitration, the provisions hereunder
which are not involved in such dispute shall still be performed.



Article 14  
Effectiveness of Agreement

 
 
This Agreement shall become effective after signed and sealed by the legal
representatives (responsible persons) or authorized representatives of the
Parties.



Article 15  
This Agreement shall be executed in eleven originals.



Article 16  
Declaration

 
1)   
Party A clearly understands the business scope and the authorization of Party B.

 
2)   
Party A has fully read the entire Agreement. Party B has made explanations of
provisions under this Agreement as required by Party A. Party A understands all
the meanings and legal consequences of contractual terms hereunder and agrees to
execute this Agreement.

 
3)   
Party A has obtained the execution to sign this Agreement.

 
 
15

--------------------------------------------------------------------------------

 
 
PartyA(Seal):
Xingtai Zhongding Kirin Real Estate Development Co., Ltd(Seal)
HU, Longlin (Stamp) / SHI, Lixia (Stamp)

 
Legal Representative or Authorized Representative (SIGNATURE): SHI, Lixia
 
1  
Party B(Seal): Xingtai Chengjiao Rural Credit Cooperative Union (Seal) / DONG,
Jingliang (Stamp)

 
Legal Representative or Authorized Representative (SIGNATURE): DONG, Jingliang
 
2  
Party B(Seal): Lincheng Rural Credit Cooperative Union (Seal) / DONG, Pingtang
(Stamp)

 
Legal Representative or Authorized Representative (SIGNATURE): QI, Hua
 
3  
Party B(Seal): Ren Rural Credit Cooperative Union (Seal) / ZHANG, Shiyong
(Stamp)

 
Legal Representative or Authorized Representative (SIGNATURE): LIU, Guowang
 
4  
Party B(Seal): Baixiang Rural Credit Cooperative Union (Seal) / ZHANG, Qunbao
(Stamp)

 
Legal Representative or Authorized Representative (SIGNATURE): TANG, Zhenling
 
5  
Party B(Real): Linxi Rural Credit Cooperative Union (Seal) / LIU, Peiping
(Stamp)

 
Legal Representative or Authorized Representative (SIGNATURE): CHEN, Shuguo
 
6  
Party B(Seal): Guangzong Rural Credit Cooperative Union (Seal) / ZHAO,
Shaobo(Stamp)

 
Legal Representative or Authorized Representative (SIGNATURE): YAN, Xiaoshu


7  
Party B(Seal): Qinghe Rural Credit Cooperative Union (Seal) / DU, Yanjun (Stamp)

 
Legal Representative or Authorized Representative (SIGNATURE): WEI, Baozhang
 
8  
Party B(Seal): Nanhe Rural Credit Cooperative Union (Seal) / ZHANG, Zhiqiang
(Stamp)

 
Legal Representative or Authorized Representative (SIGNATURE): LIU, Lei
 
9  
Party B(Seal): Wei Rural Credit Cooperative Union (Seal) / ZHAO, Shufang (Stamp)

 
Legal Representative or Authorized Representative (SIGNATURE): FAN, Changrong
 
 
16

--------------------------------------------------------------------------------

 

 
10  
Party B(Seal): Nan’gong Rural Credit Cooperative Union (Seal) / CHANG, Shibin
(Stamp)

 
Legal Representative or Authorized Representative (SIGNATURE): REN, Lijun


11  
Party B(Seal): Pingxiang Rural Credit Cooperative Union (Seal) / LI, Qingbin
(Stamp)

 
Legal Representative or Authorized Representative (SIGNATURE): HAO, Jianxia


Signing Date: August 30, 2012
 
 
17

--------------------------------------------------------------------------------

 
 
Financing Service Charges Agreement


Party A: Xingtai Zhongding Kirin Real Estate Development Co., Ltd.
Legal representative/person in charge: HU, Longlin
Attention to: SHI, Lixia
Tel/Fax: 18631916622
Address: South east of intersection of Yongjun Street and Gang Tie Bei Rd.,
Qiaoxi District, Xingtai City, 054000
 
Party B: Xingtai Chengjiao Rural Credit Cooperative Union
Legal representative/person in charge: DONG, Jingliang
Tel: 2260001
Address: #406, Guo Shou Jing Bei Rd., Qiaoxi District, 054000


Based on the principle of quality, honesty, reciprocity and long-term
cooperation and after friendly negotiation, the parities hereto have reached the
following agreement (the “Agreement”) on financing service and relevant charges:


Article 1.  Party B shall provide financing arrangement services, including
financing consulting, and terms structuring, which will be completed before
______, 2012 to Party A;


Article 2.  The Agreement is a supplement of and has equal legal effect as the
Loan Agreement (code: _________) entered into by and between the parties hereto.
The obligations and rights of the parties with respect to the loan are subject
to the Loan Agreement;


Article 3.  As consideration of the services as abovementioned that Party B
provides to Party A, Party A agrees to pay financing service fee of RMB
12,159,062.50, which will be deducted from the settlement account by Party B in
installments as follows:
 
Party A shall deposit sufficient funds in the following designated account and
authorize Party B to deduct the funds in three times (RMB 6,000,000 each in the
first two times and RMB 159,062.50 on the maturity date of the loan.
Name of the settlement account: Xingtai Zhongding Kirin Real Estate Development
Co., Ltd.
Account number: 071020122000083317
Opening bank: Xingtai Chengjiao Rural Credit Cooperative Union


It shall be deemed as occurrence of default of the Loan Agreement (code:
__________) by Party A If Party A fails to pay the financing service fees
provided in the Agreement and Party B may request Party A to undertake the
liabilities of default of the Loan Agreement. In such event, Party B has right
to terminate the follow-up financing service to Party A and request Party A to
compensate Party B for the service that Party B has provided at the amount that
equals to 1% of the Loan and collect the Loan in advance.


Article 4.  The dispute arising from the performance of this Agreement shall be
solved through negotiation by the parties. The governing law and dispute
settlement of this Agreement are subject to the provisions of the Loan Agreement
(code: __________) executed by the parties.
 
 
18

--------------------------------------------------------------------------------

 

Article 5.  The provisions that are not involved in the disputes shall continue
to be performed in the litigation or arbitration period.


Article 6.  This Agreement is executed in duplicate with the equal effect and
each party shall hold one.


Articles 7.  The Agreement shall be effective upon signing by the legal
representatives or authorized representative and stamping by the parities.


Party A (seal) : Xingtai Zhongding Kirin Real Estate Development Co., Ltd.
HU, Longlin (Stamp)


Authorized representative: SHI, Lixia (signature and stamp)


Execution Date:


Party B (stamp) :  Xingtai Chengjiao Rural Credit Cooperative Union


Authorized representative:


Execution Date:
 
 
19 

--------------------------------------------------------------------------------